Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 08/06/2021 has been considered.

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
None of the prior art of record teaches or suggests a cartridge comprising a first and second electrodes of conductive resin material and a storage medium having an electrical contact surface, wherein a portion of the electrical contact surface is positioned between a portion of the first electrode and a portion of the second electrode in a second direction when viewed in a first direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Related Art
	References listed on form PTO-892 included herewith are cited as related art.

/HOANG X NGO/Primary Examiner, Art Unit 2852